DETAILED ACTION
Status of Application, Amendments, And/Or Claims
The present application is being examined under the pre-AIA  first to invent provisions. 
The preliminary amendment of 16 March 2021 has been received.  Claims 1-17 are canceled.  Claims 18-33 are under examination.

Specification
The disclosure is objected to because of the following informalities: The first paragraph refers to parent patent applications but fails to indicate the status of each parent application.  
Appropriate correction is required.

Claim Objections
Claims 19 and 21 are objected to because of the following informalities:  Claim 19 recites the acronyms SEGRA and SEGRM without providing the definition thereof.  Similarly, claim 21 recites the acronym anti-GBM nephritis without providing the definition thereof.  In the interest of clarity, acronyms should be spelled out at their first usage followed by the acronym in parentheses.  Subsequent recitation of the acronyms may be by the acronym alone.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
35 U.S.C. 112(a):
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The invention appears to employ novel biological materials, specifically monoclonal antibodies RAB9, RAB4, RAB0, RAM9, RAM4, and RAM0. The claims indicate that:
antibody RAB9 corresponds to biological deposits DSM 254111 and DSM 25113, 
antibody RAB4 corresponds to biological deposits DSM 25110 and DSM 25112, 
antibody RAB0 corresponds to biological deposits DSM 25114 and DSM 25115,
antibody RAM9 corresponds to biological deposits DSM 25859 and DSM 25860,
antibody RAM4 corresponds to biological deposits DSM 25861 and DSM 25862, and
antibody RAM0 corresponds to biological deposits DSM 25863 and DSM 25864.
Since the biological materials are essential to the claimed invention they must be obtainable by a repeatable method set forth in the specification or otherwise readily available to the public. If the biological materials are not so obtainable or available, the requirements of 35 U.S.C. § 112 may be satisfied by a deposit of the biological materials. The specification does not disclose a repeatable process to obtain the biological materials and it is not apparent if the biological materials are readily available to the public. It is noted that Applicant has deposited the biological materials (pp. 6-7 of the specification), but there is no indication in the specification as to public availability. If the deposit is made under the Budapest Treaty, then an affidavit or declaration by Applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the specific biological materials have been deposited under the Budapest Treaty and that the biological materials will be irrevocably and without restriction or condition released to the public upon the issuance of a patent, and that the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer, would satisfy the deposit requirement made herein. If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R. §§ 1.801 -1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that:
(a)    during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
(b)    all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c)    the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;
(d)    a test of the viability of the biological material at the time of deposit will be made (see 37 C.F.R. § 1.807); and
(e)    the deposit will be replaced if it should ever become inviable.
Applicant’s attention is directed to M.P.E.P. §2400 in general, and specifically to §2411.05, as well as to 37 C.F.R. § 1.809(d), wherein it is set forth that “the specification shall contain the accession number for the deposit, the date of the deposit, the name and address of the depository, and a description of the deposited material sufficient to specifically identify it and to permit examination.” The specification should be amended to include this information (e.g., the date of deposit for DSM numbers corresponding to RAM antibodies), however, Applicant is cautioned to avoid the entry of new matter into the specification by adding any other information.

35 U.S.C. 112(b):
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 is directed to “an anti-MIF antibody in combination with a glucocorticoid for use in the treatment of inflammation...” It is unclear if the claim is directed to a composition comprising the anti-MIF antibody and a glucocorticoid, or if the claim is directed to a method of administering (“using”) the composition to treat inflammation. If the latter, the claim is also incomplete, in that there are no recited method steps. Claims 19-33 are included in the rejection since they depend from claim 1 and do not resolve the issue.
Regarding claims 20 and 26, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim Interpretation:
The claims are directed to an anti-MIF antibody in combination with a glucocorticoid for use in the treatment of inflammation.  For the purposes of the following rejections, the claims are given their broadest and reasonable interpretation as being directed to compositions comprising an anti-MIF antibody and a glucocorticoid. The phrase “for use in the treatment of inflammation” is interpreted as an intended use.  An intended use is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Thus, the recitation of specific diseases in claims 20-28 and 32 is not accorded patentable weight.  However, the recitations of formulations for systemic or topical administration are accorded patentable weight, as these affect the structure of the composition in terms of which carriers are appropriate for the different administration routes.
Finally, claim 33 recites instructions for use.  The printed matter on a label or package insert does not lend patentable weight as a limitation of the claimed product, composition, or article of manufacture, absent a functional relationship between the label or package insert and the product, composition, or article of manufacture.  See In re Haller, 73 USPQ 403 (CCPA 1947), where it is held that application of printed matter to old article cannot render the article patentable.  In the opinion text of In re Haller, it is stated that: Whether the statement of intended use appears merely in the claim or in a label on the product is immaterial so far as the question of patentability is concerned...In accordance with the patent statutes, an article or composition of matter, in order to patentable, must not only be useful and involve invention, but must also be new.  If there is no novelty in an article or composition itself, then a patent cannot be properly granted on the article or composition, regardless of the use for which it is intended.  The difficulty is not that there can never be invention in discovering a new process involving the use of an old article, but that the statues make no provision for patenting of an article or composition which is not, in and of itself, new. 
Also see In re Venezia, 189 USPQ 49 (CCPA 1976), where kits are drawn to the structural attributes of interrelated component parts and not to activities that may or may not occur.  Further, In re Miller, 164 USPQ 46 (CCPA 1969), and In re Gulak, 217 USPQ 401 (CAFC 1983) relate to a mathematical device and to a magic concentric rings device respectively.  In each of these cases, the printed matter is considered a patentable distinction because the function of the device depends upon the printed matter itself which is a part of the substrate; without the printed indicia or numbers, the substrates lose their function.  Such is not the case with the instantly claimed kits.  The ligands and detecting means of the claimed kits remain fully functional absent the labeling or printed instructions for use. 
Finally, see In re Ngai, 70 USPQ2d 1862 (CAFC 2004).  The Federal Circuit upheld a USPTO decision that Ngai's patent claim is anticipated by the prior art.  The opinion was issued "per curiam" by Judges Michel, Gajarsa, and Linn.  The USPTO allowed Ngai claims for a new method of extracting ribonucleic acids ("RNA"), but rejected a dependent claim that recited a kit for extracting RNA including a premeasured portion of a buffer and "instructions describing the method of claim 1."  The only difference between prior art kits and the claim was the content of the instructions.  The Federal Circuit did not accept Ngai's argument that adding new printed matter to a known product can make the product patentable.  The court said, "If we were to adopt Ngai's position, anyone could continue patenting a product indefinitely provided that they add a new instruction sheet to the product."  The court distinguished its 1983 Gulack opinion, which involved a functional relationship between printed matter and a product.
It is further noted that the written material in the instructions is not considered to be within the statutory classes and does not carry patentable weight. See MPEP 706.03(a).
Thus the instructions for use included in a kit constitute an “intended use” for that kit or article of manufacture.  Intended use does not impart patentable weight to a product.  See MPEP 2111.03:
Intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967);   In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963)  

Correspondence of Claim Limitations to Prior Art Disclosures:
Claims 18-23 and 25-32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2009/086920 A1 (BAXTER INTERNATIONAL INC., published 16 July 2009) in view of Lessem (US 2008/0287406 A1; published 20 November 2008).
WO 2009/086920 A1 teaches compositions (and kits comprising the same) comprising the anti-oxMIF antibodies recited in the claims, although the reference names them differently.  For example, note that the prior art antibody BAX69 appears to be identical to instant antibody RAM9.  See pp. 8-9, 13-16.  Also, the instant specification at p. 12 admits that the instant RAB/RAM antibodies are disclosed in '920. Thus, the antibodies of ‘920 would have been identical to those recited in the instant claims, inherently having the same structures as the recited deposits and sequences. 
Furthermore, '920 teaches that the BAX/RAB/RAM anti-MIF antibodies have a biological activity of inhibiting glucocorticoid overriding (p. 13), and explicitly teaches combining the antibodies with steroids (top of p. 15), thus reasonably suggesting to the ordinary skilled artisan that they would be useful in combination with glucocorticoids.  Finally, ‘920 teaches that compositions comprising the anti-oxMIF antibodies are useful in treating a wide variety of inflammatory diseases and hyperproliferative disorders (pp. 3-4, 13-14) including asthma, pancreatitis, vasculitis, septic shock, Crohn’s disease, ulcerative colitis, atopic dermatitis, psoriasis, and inflammatory bowel disease, for examples (p. 14).
‘920 does not explicitly teach a composition comprising an anti-oxMIF antibody with a glucocorticoid.  However, the prior art recognizes that combination therapeutics including glucocorticoids are useful for treating diseases that are also treatable with anti-oxMIF antibodies.  For example, Lessem teaches that a wide variety of inflammatory and autoimmune diseases are treatable with combination therapies comprising glucocorticoids. The diseases include asthma, pancreatitis, vasculitis, septic shock, Crohn’s disease, ulcerative colitis, atopic dermatitis, psoriasis, and inflammatory bowel disease, for examples. See [0036]-[0038]. The glucocorticoids include methylprednisolone, prednisolone, dexamethasone, paramethasone, budesonide, fluticasone, flunisolide, ciclesonide, mometasone, clobetasone, cortisone and hydrocortisone, and anti- inflammatory SEGRAs/SEGRMs. See [0031]-[0034], [0065].  Formulations intended for topical and systemic administration are taught.  See claim 8.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the compositions comprising anti-oxMIF and glucocorticoids as taught by WO 2009/086920 A1 by combining them with glucocorticoids as disclosed by Lessem. There would have been a reasonable expectation of success given the teachings in the publications that anti-oxMIF and glucocorticoids are useful in treating many of the same inflammatory diseases and hyperproliferative disorders as discussed above.  
Motivation to combine the teachings of the prior art to arrive at the instantly claimed compositions could have been found in '920's teaching that the antibodies had activity in inhibiting glucocorticoid overriding, and in Lessem’s teaching that the specific glucocorticoids had anti-inflammatory activity. Also, the combinations would have been a simple substitution of one known, equivalent element for another to obtain predictable results. As noted by the United States Supreme Court, if a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one product, and a person of ordinary skill would recognize that it would improve similar products in the same way, using the technique is obvious unless its actual application is beyond his or her skill. KSR, 127 S. Ct. at 1740. "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82USPQ2d 1385, 1396 (2007). 
Finally, case law has long established that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874.  The examiner can normally be reached on M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ELIZABETH C. KEMMERER/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        



/ECK/
13 December 2022